UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 2, 2015 HAMPSHIRE GROUP, LIMITED (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 000-20201 (Commission File Number) 06-0967107 (I.R.S. Employer Identification No.) 114 W. 41st Street, New York, New York (Address of principal executive offices) (Zip code) (864) 231-1200 (Registrant’s telephone number including area code) Not applicable (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) On March 2, 2015, Hampshire Group, Inc. (the “Company”) terminated Trey Darwin as Chief Financial Officer and Treasurer of the Company. Paul Buxbaum, the Company’s Chief Executive Officer, along with the Company’s Chief Operating Officer, David Price, are currently overseeing the Company’s finance and reporting functions out of the Company’s Anderson, SC office. The Company anticipates hiring an interim Chief Financial Officer within a week while commencing a search for a permanent CFO. Item 7.01 Regulation FD Disclosure. On March 3, 2015, the Company issued a press release regarding the termination of Mr. Darwin. A copy of the Company’s press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Such press release shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release of Hampshire Group, Limited dated March 3, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HAMPSHIRE GROUP, LIMITED By: /s/ Paul M. Buxbaum Name: Paul M. Buxbaum Title: President and Chief Executive Officer Dated: March 3, 2015 3 Exhibit Index Exhibit No . Description Press Release of Hampshire Group, Limited dated March 3, 2015. 4
